DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3 and 13-15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimura (JP 11-349254).
Ishimura discloses an elevator renewal construction device and method, in which, when renewing at least one device in an existing elevator, process of renewal construction work is divided into a series of divided construction work steps, each being determined as such a unit that the elevator operation becomes normally possible after finishing of each of the divided construction work steps (paragraph 0006), and the renewal construction works are executed in accordance with the series of divided construction work steps, the series of the divided construction work steps including a first divided construction work step (paragraph 0008), the first divided construction work step comprising the steps of: replacing an old control panel (10) of the existing elevator with a new control panel (20) (paragraph 0015); installing an auxiliary panel (30), which includes a communication converter to be connected to the new control panel, and which is formed separately from the new control panel (20); and connecting an old device (10) including at least any one of an old hall device and an old car device, which has been placed in a communicable state with the old control panel of the existing elevator, to the communication converter of the auxiliary panel to bring the old device into a communicable state with the new control panel via the communication converter so as to bring the elevator into a normally operable state after finishing of the first divided construction work step in a renewal construction period (paragraphs 0023-0025), wherein the new control panel (20) is configured to be communicable with the old device through an old communication system converted via the communication converter included in the auxiliary panel (30), the communication conversion unit being configured to mutually convert a communication system between a new communication system and the old communication system, and wherein the auxiliary panel is configured to be removable from an actual present place so as to be reusable for renewal construction work at another place (figure 1). 
Ishimura discloses the elevator renewal construction device and method, wherein, when the old device (10) and the communication converter (30) are connected to each other through the old cable (50), the old cable is connected to the communication converter via a relay harness having a connector compatible with the old cable (figure 1). 
Ishimura discloses the elevator auxiliary panel, wherein the communication converter includes one CPU and one memory (figure 1).

Allowable Subject Matter
Claims 1, 2, and  4-12 are allowed.

Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not fully persuasive.
With regard to applicant’s arguments regarding claims 1, 2, and 4-12, the examiner agrees that not all elements are taught.  These claims are more defined and read over the prior art of reference.  However, with regard to the arguments made in reference to the auxiliary panel and its connections to the old and new systems, the examiner does not agree.  The broader claims 3 and 13-15 merely recite a means of connecting the old system to the new system in a manner utilizing a communication converter. Ishimura provide these teachings.  The applicant makes arguments with regard to the auxiliary panel being separate from the new control panel.  The claim actually recites “installing an auxiliary panel  ….. which is formed separately from the new control panel.”  Being formed separately, does not specifically define the components being in different locations.  Claim 1 better defines the differences of the present invention and the prior art.  The prior art provides the same function of the present invention in the sense of connecting a new system to an old system in order to provide a better transmission of the elevator system.  Claim 13 further lacks teachings of the actual invention in a sense that it does not fully describe what is being claim.  The claim merely recites an auxiliary panel comprising a communication converter.  Does this really make up the auxiliary panel?  Regardless, all that is needed to meet the claim limitations of claim 13, is an auxiliary panel comprising a communication converter.  For the reasons stated above, claims 3 and 13-15 remain rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
12/7/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837